Title: To Thomas Jefferson from Robert Smith, 3 September 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     
                        sir,
                     Balt. Sep. 3. 1805
                  
                  Hand Bills are at this moment flying in all directions through this city announcing a peace with Tripoli upon terms advantageous and honourable to us. It is said that despatches to the Executive have come by the said Conveyance. I have not yet received mine. It is probable—nay I may say certain that our War with Tripoli is at an end but upon what terms and in what way it has been effected I know not. I do not believe the Statements in the newspapers. I however expect to see them tomorrow and as the solicitude of the public is very great I will publish such parts as may be proper for the publick at this time to know—You will of Course receive the State Dept. information upon the most important points—I will lose no time in forwarding to you the details that may be communicated to me
                  In consequence of a note I have received from Mr Madison I did not imagine I was to suggest to you my ideas upon our Affairs with Spain until I should have a conference with him—and that satisfaction I have been expecting every day for some time past—
                  I have written to Col Brent for information respecting the political principles of Mr Williams for whom you signed a Commission a few days since.—And until satisfactory information be obtained the Commission will be retained.
                  Respecty.
                  
                     Rt Smith 
                     
                  
               